DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  in the 2nd line of claim 4, add “a” before “cone” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the phrase “can be” (in the last line) is indefinite, as “can be” recites an optional function of being “introduced”.  In this instance, it is suggested to replace “can be” with “is” to more distinctly define this limitation in the claim.
Claim 5 recites the limitation "the mold" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is believed that “the mold” should be replaced with “the casting mold” to obtain proper antecedent basis with “A casting mold” in the 1st line of claim 1.
The term “slowly” in claim 5 (in the 6th line) is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to claim 5 (10th line), it is unclear what is meant by “continuously forming an extrusion effect on a riser”.  Correction and/or clarification is/are required.
Claim 5 recites the limitation "the solidification process" in the 10th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
Claim 6 recites the limitation "the mold" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is believed that “the mold” should be replaced with “the casting mold” to obtain proper antecedent basis with “A casting mold” in the 1st line of claim 1.
Claim 6 recites the limitation "the heat-insulating furnace" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.
The term “slowly” in claim 6 (in the 4th line) is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
With regard to claim 6 (8th line), it is unclear what is meant by “continuously forming an extrusion effect on a riser”.  Correction and/or clarification is/are required.
Claim 6 recites the limitation "the solidification process" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the” with “a” to obtain proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billiar (US 2,568,428).
Regarding independent claim 1, Billiar discloses a casting mold that defines a mold cavity (column 6, lines 19-32; column 7, lines 50-63; column 8, line 67 through column 9, line 2; and Figures 7 and 14), in which the casting mold comprises the following structural features (also refer to annotated Figure 14 of Billiar below):
an upper mold;
a lower mold;
an upper mold insert arranged on the upper mold;
a riser cavity formed in a lower part of the upper mold insert, wherein the riser cavity communicates with the mold cavity; and
an air pipe (30) communicating with the riser cavity, wherein the air pipe (30) is arranged on the upper mold insert into which compressed air is introduced.


    PNG
    media_image1.png
    348
    543
    media_image1.png
    Greyscale

Regarding claims 2 and 4, a venting plug is arranged between the riser cavity and the air pipe (30), and a cross-section of the riser cavity includes a wider base and a narrow top in a shape of a cone (see annotated Figure 14 of Billiar above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Billiar (US 2,568,428).
Regarding claim 3, although Billiar discloses a check valve (48) arranged downstream of the air pipe (30), Billiar instead discloses a pressure regulator (31) to control air flow.  However, it would have been obvious to one of ordinary skill in the art to replace and/or supplement the pressure regulator (31) with a check valve located more upstream onto the air pipe (30) but downstream of the pressure regulator (31), since both air flow control means provide a similar function of controlling air flow to a mold cavity of a casting mold (column 6, lines 19-25; column 8, line 67 through column 9, line 2; and annotated Figure 14 of Billiar above).
Regarding claims 5 and 6, although Billiar discloses all structural features of the casting mold of claim 1 (including the steps of introducing dry compressed air into the mold cavity and air pipe to enable filling of the mold cavity by counter-pressure and/or low-pressure casting), Billiar fails to teach the values/ranges of compressed air pressurization speeds as claimed.  However, since Billiar discloses all structural features similarly to those of applicants’ invention, it would have been obvious to one of ordinary skill in the art to find suitable pressurization ranges via routine experimentation for the purpose of carrying out casting processes, depending on the type of molten metal and shape/size of the mold cavity.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  The Jensen, Moxlow et al., Randak et al., Lane, and Monroe references are also cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        October 25, 2022